Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 1 of 40



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  SHARKNINJA OPERATING LLC,

                         Plaintiff,

         v.
                                                       Civil Action No. 19-cv-24114
  TRISTAR PRODUCTS, INC.,
                                                       JURY TRIAL DEMANDED
         and

  EMERIL LAGASSE,

                         Defendants.


                                           COMPLAINT

         1.      Plaintiff SharkNinja Operating LLC (“SharkNinja” or “Plaintiff”), for its

  Complaint for Patent Infringement and Demand for Jury Trial against Defendants Tristar

  Products, Inc. (“Tristar”) and Emeril Lagasse (“Mr. Lagasse”) (collectively, “Defendants”),

  states and alleges as follows:

                                       NATURE OF ACTION

         2.      This is a civil action arising out of Defendants’ patent infringement in violation of

  the Patent Laws of the United States, 35 U.S.C. §§ 271 and 281–285.

                                           THE PARTIES

         3.      Plaintiff SharkNinja Operating LLC is a limited liability company organized and

  existing under the laws of Delaware, having a principal place of business at 89 A Street,

  Needham, Massachusetts 02494.

         4.      On information and belief, Defendant Tristar Products, Inc. is a corporation

  organized and existing under the laws of Florida, having a principal place of business at 1293

  North University Drive, Coral Springs, Florida 33071.



                                                   1
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 2 of 40



           5.     On information and belief, Tristar may be served through its registered agent for

  service, C T Corporation System located at 1200 South Pine Island Road, Plantation, Florida

  33324.

           6.     On information and belief, Defendant Emeril Lagasse is an individual who resides

  in this District and has a place of business at 829 St. Charles Ave., New Orleans, Louisiana

  70130. On information and belief, Mr. Lagasse also owns and operates the “Emeril’s Coastal

  Italian” restaurant in this District at 435 Grand Boulevard, Miramar Beach, FL, 32550.

                                    JURISDICTION AND VENUE

           7.     This Court has subject matter jurisdiction over SharkNinja’s patent infringement

  claim pursuant to 28 U.S.C. §§ 1331 and 1338(a).

           8.     This Court has personal jurisdiction over Defendants because, upon information

  and belief, each Defendant conducts business in this District and Tristar distributes products

  within the State of Florida. Defendants have further purposefully availed themselves of the

  opportunity to conduct commercial activities in this forum and have committed acts of patent

  infringement in this District as alleged in this Complaint.

           9.     This Court also has personal jurisdiction over Tristar because, upon information

  and belief, Tristar has a principal place of business in this District.

           10.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b)

  because, upon information and belief, this is a judicial district where Defendants have committed

  acts of patent infringement as alleged in this Complaint, and this is a judicial district where

  Tristar has a regular and established place of business.

           11.    Defendants, upon information and belief, have used, sold, imported and/or offered

  for sale products that infringe SharkNinja’s patents in this District, including at least the “Emeril

  Lagasse Pressure AirFryer” product.


                                                     2
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 3 of 40



                                    PLAINTIFF SHARKNINJA

         12.     Plaintiff SharkNinja is a worldwide leader and innovator in the housewares

  industry. It offers more than 150 products that include vacuum cleaners and kitchen appliances,

  and has a rich history of providing “five star” products to consumers at affordable prices.

         13.     SharkNinja devotes significant resources to its research and development, which

  has resulted in, among other things, development of innovative products and product features.

  Indeed, SharkNinja’s efforts have resulted in development of its Ninja® kitchen appliances that

  are well known for their quality, ease of use, and innovative technology. These include, but are

  not limited to, the Ninja® Coffee bar, Ninja® Intelli-Sense Kitchen System, Ninja® Ultra

  PrepTM Blender and Food Processor, Ninja ChefTM Blender, Ninja® Blender DUO® Vacuum

  Blender, and Foodi™ products. SharkNinja’s efforts have also resulted development of its

  innovative Shark® cleaning products including, but not limited to, the Shark IQ RobotTM

  Vacuum, Shark IONTM Robot Vacuum, Shark® Rotator® Vacuum, Shark® Rocket® Vacuum,

  Shark Navigator® Vacuum, Shark® Genius® Steam Mops and Shark® Lift-Away® Pro Steam

  Pocket® Mop.

         14.     SharkNinja’s innovative products are sold by retailers as well as through direct

  marketing to consumers through the use of infomercials and on the Internet.

                                      THE NINJA® FOODI®

         15.     SharkNinja has invested heavily in researching and developing its Ninja® Foodi®

  kitchen appliance “(Foodi®)” that functions as a pressure cooker and air fryer. SharkNinja

  recognized that pressure cookers and air fryers were gaining popularity with consumers.

  Pressure cookers were known for their cooking speed (e.g., 70% faster than traditional cooking

  methods) and one-pot cooking which makes cleanup simple and easy. While pressure cookers

  offered speed and convenience, they were also viewed as limited in a way because they often


                                                   3
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 4 of 40



  required an additional cooking step to “crisp” the food in a different product before it was

  served. Air fryers, on the other hand, were viewed as fast, convenient and healthy in that they

  provided the benefit of 75% less fat versus traditional frying methods but lacked the ability to

  perform the “wet” cooking functions offered by appliances such as pressure cookers and slow

  cookers. SharkNinja recognized the need for a single product that could perform both functions,

  and synthesized these ideas in a way never done before into a single, novel and unique product—

  the Ninja® Foodi®.

          16.    The Foodi® was first released in or around September 2018 and was sold through

  retailers including, but not limited to, Walmart, Best Buy, Bed Bath and Beyond, Sam’s Club,

  Kohl’s, Target, Costco and Amazon.

          17.    At the time of the Foodi®’s first release, there was no comparable product on the

  market, and it was widely considered a revolutionary appliance that quickly became popular in

  kitchens across the United States. Advertised and widely known by its slogan as “the pressure

  cooker that crisps,”1 as shown below, the Foodi® was the first appliance of its kind to offer

  users the ability to cook food using both pressure cooking and air frying in a single pot.




   1
       SharkNinja has registered this slogan on the U.S. Patent & Trademark Office’s Supplemental
       Register. See Reg. No. 5671759.


                                                   4
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 5 of 40




         18.     After its release, the Foodi® flew off the shelves. Indeed, the product was so

  popular that SharkNinja had a hard time keeping enough product on store shelves to keep up

  with the demand, and it sold out at many retailers. The Foodi® quickly garnered attention on a

  variety of social media, including posts on platforms such as Instagram, Facebook, and Twitter

  noting that it was the “hot item” of the season, that it was “sold out everywhere,” and that

  purchasers were “in love” with the product. Consumers waited in line for hours across the

  United States just to have the opportunity to purchase the product.

         19.     Since its release, the popularity of the Foodi® has only increased, and the product

  has received numerous awards and accolades, including being named as:

                 •   one of the 23 best new products released in 2018 by Business Insider;

                 •   one of the best pressure cookers of 2019 by Digital Trends;

                 •   one of the 15 perfect Mother’s Day gifts by PopSugar;

                 •   one of the best prime day deals by Yahoo;

                 •   one of the top 10 kitchen deals for prime day by MyRecipes;

                 •   a top 5 gift for mothers who like to cook by Consumer Reports;



                                                   5
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 6 of 40



              •   one of the best multi-cookers of 2019 by Consumer Reports;

              •   one of the 15 favorite gadgets and gear by Tech Crunch;

              •   a “genius pressure cooker and air-fryer hybrid” by CNET;

              •   the “only prime day sale you need to know about” by HuffPost;

              •   one of the top 3 air fryers by The Spruce;

              •   a top thoughtful gift for mom by Mental Floss;

              •   one of the best pressure cookers on Amazon by NY Mag;

              •   a top tech gift that dad really wants for Father’s Day by Reader’s Digest;

              •   a top 15 wedding gift idea by Your Tango;

              •   one of the best 5 air fryers for healthy food by Good Housekeeping;

              •   a kitchen essential for making you feel like a professional chef by Chow
                  Hound;

              •   one of the only prime deals actually worth your money by Detroit Free Press;

              •   one of the best prime day deals by Chicago Sun-Times;

              •   one of the best electric pressure cookers to buy by Eating Well;

              •   one of the best gifts for foodies by Rachael Ray Everyday Magazine;

              •   one of the best slow cookers for busy parents by Fatherly;

              •   one of the 7 best electric pressure cookers by Fatherly;

              •   one of the top 50 thoughtful gift ideas for everyone by Parade;

              •   one of the 9 kitchen gadgets that make great gifts by Techlicious;

              •   one of the 6 best one-pot kitchen appliances for working moms;

              •   one of the 5 best air fryers on the market today by Money INC;

              •   one of the hottest kitchen appliance gifts for Christmas by Cleveland19;

              •   one of the best slow cookers for busy parents by Yahoo;

              •   one of the best pressure cookers to save time and money by KGUN 9;



                                                6
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 7 of 40



                 •   one of the best prime day kitchen gadgets by USA Friday;

                 •   one of the 3 multi-tasking appliances that take the headache out of cooking by
                     TheListTV.com;

                 •   one of the ultimate Father’s Day gifts by Busted Wallet;

                 •   one of the best air fryers to deliver fried food with a less calories by F3; and

                 •   Named as a top 10 gadget and gift idea by QuintDaily.

          20.    The Foodi® has also garnered significant press coverage by media outlets

  including Business Insider, CNET, USA Today, CNBC, HuffPost, AOL, Digital Trends, The

  Daily Beast, Mashable, Yahoo!, PopSugar, Cooking Light, Good Housekeeping, Reader’s

  Digest, Costco, Runner’s World, Fatherly, Motherly, Popular Science, and PC Magazine.

  Additionally, in the last 15 months alone, it has garnered an average online rating of 4.73 out of

  5 stars.2

          21.    The popularity of the Foodi® in the United States and worldwide quickly

  established the market for tabletop cooking appliances that combine the functions of pressure

  cooking and air frying, two fundamentally different types of cooking modalities. This market

  did not exist previously, and as a result of the success of the Foodi®, SharkNinja continues to

  invest heavily in further research and development, as well as advertising and marketing the

  product.

          22.     Ninja® currently offers multiple versions of the Foodi®, each of which vary in

  size and functionality. An exemplary version of the Foodi® is illustrated below:




   2
       This is based on over 3,000 reviews compiled by Clarabridge.


                                                    7
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 8 of 40




         23.     SharkNinja’s research and development work resulted in the issuance of

  numerous United States patents, including U.S. Patent No. 10,390,656; U.S. Patent No.

  10,413,121; and U.S. Patent No. 10,413,122 (collectively, the “Asserted Patents”). Copies of

  these patents are attached as Exhibits 1, 2, and 3. These three patents are only a small slice of

  SharkNinja’s intellectual property portfolio, which includes over 500 issued patents in the United

  States and over 900 issued patents worldwide.

                            DEFENDANTS’ INFRINGING PRODUCT

         24.     Upon information and belief, Defendant Tristar sells products through a variety of

  channels, including through the “direct to consumer industry” channel. This is often referred to

  as the “As-Seen-On-TV” industry, and includes disseminating infomercials related to a variety of

  products in a variety of markets. Upon information and belief, Tristar also sells through other

  channels including retail and online channels.




                                                   8
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 9 of 40



          25.     One of the products sold by Tristar is the “Emeril Lagasse Pressure AirFryer”

  product3 (“Infringing Product”), which it markets under its slogan “the pressure cooker that air

  fries,” as shown below:




          26.     Upon information and belief, Defendants’ use, offers to sell, importation and sale

  of the Infringing Product is intended to capitalize on the market created by the success of the

  Ninja® Foodi®. Indeed, Defendants introduced the Infringing Product to market approximately

  one year after the Foodi® was released and only after the enormous success and acclaim that the

  Foodi® generated. Notably, consumers quickly began to recognize the Infringing Product as a

  “copycat” of the Foodi®.

          27.     Tristar imports, offers to sell and sells the Infringing Product nationally using, for

  example, infomercials appearing on national television, Internet advertisements, and in-store

  displays. Upon information and belief, these offers for sale and sales are made across the United

  States, including offers for sale and sales in this District, including for example at Walmart at



   3
       See, e.g., https://emerilpressureairfryer.com (last accessed October 3, 2019).


                                                    9
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 10 of 40



   8400 Coral Way, Miami, FL 33155. Upon information and belief, these offers for sale and sales

   have occurred, and continue to occur, since the issuance of the Asserted Patents.

          28.     Upon information and belief, Mr. Lagasse has contracted with Tristar for Mr.

   Lagasse to appear in infomercials and advertisements endorsing, using, and offering to sell the

   Infringing Product. This includes, for example, utilizing Mr. Lagasse’s name in the name of the

   Infringing Product, but also utilizing Mr. Lagasse’s name and likeness in advertising materials,

   including in infomercials, in online advertisements, in packaging materials, and on in-store

   displays, as illustrated for example below:




                                                   10
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 11 of 40




          29.     Upon information and belief, Mr. Lagasse has used and continues to use the

   Infringing Product.

          30.     Upon information and belief, Mr. Lagasse’s ongoing appearances in Tristar’s

   infomercials, online advertisements, packaging materials, and in-store displays is intended to

   actively encourage and induce distributors, customers, and/or end-users to purchase and use the

   Infringing Product.

          31.     Defendants’ desire to capitalize on the success of the Foodi® is illustrated not

   only by the timing of its release and its infringement of the Asserted Patents, as discussed below,

   but also by the similarities between its advertisements and SharkNinja’s advertisements for the

   Foodi®. Upon information and belief, Defendants have also deliberately placed the Infringing

   Product in close proximity to the Foodi® within many of the same retail stores.

          32.     For example, as noted above, SharkNinja has registered the slogan “the pressure

   cooker that crisps” and uses the slogan in marketing the Foodi®. Indeed, this slogan is front

   and center in the Foodi® marketing materials and exemplifies one of the most novel and



                                                   11
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 12 of 40



   innovative features of the Foodi® (i.e., the fact that it is the only multi-mode kitchen appliance

   capable of both pressure cooking and air frying food in a single device). Defendants’ use the

   slogan “the pressure cooker that air fries” in its advertisements and infomercials for the

   Infringing Product and use similar retail displays, as illustrated below:




                  Ninja® Foodi                                      Infringing Product




                   Ninja® Foodi                                      Infringing Product


   Upon information and belief, Defendants’ use the slogan “the pressure cooker that air fries”

   and similar retail displays in an effort to mimic the look of SharkNinja’s advertising and to

   capitalize on the success of the Foodi® by leading consumers to believe the Infringing Product is

   associated with Ninja® and its Foodi® product. Upon information and belief, Defendants’ use

   this slogan in an effort to lead consumers to believe that the Infringing Product is the only



                                                    12
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 13 of 40



   product on the market that combines the functionalities as unique and novel as the Foodi®.

          33.     As another example, aspects of Defendants’ nationally-televised infomercial for

   the Infringing Product very closely mimic aspects of SharkNinja’s national advertising materials

   for the Foodi®, including for example the animations used in SharkNinja’s advertising materials

   to illustrate how the Foodi® operates:




                   Ninja® Foodi                                       Infringing Product


   Upon information and belief, Defendants’ mimicking of SharkNinja’s advertising materials is an

   effort to capitalize on the success of the Foodi® by leading consumers to believe the Infringing

   Product is associated with Ninja® and its Foodi® product.

          34.     Defendants’ actions discussed herein, including their advertisements for and

   importation, use, offers to sell, and sales of the Infringing Product, are intended to steal market

   share and sales away from Ninja® and its Foodi® product. These actions are causing irreparable

   harm to SharkNinja’s reputation, goodwill, and market leadership position.




                                                    13
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 14 of 40



                              SHARKNINJA’S ASSERTED PATENTS

          35.     Defendants’ Infringing Product infringes at least the following patents, which

   SharkNinja has asserted in this lawsuit: U.S. Patent No. 10,390,656; U.S. Patent No.

   10,413,121; and U.S. Patent No. 10,413,122.

          36.     On August 27, 2019, the United States Patent and Trademark Office duly and

   lawfully issued U.S. Patent No. 10,390,656 (“the ’656 patent”), entitled “Cooking Device and

   Components Thereof.”

          37.     The ’656 patent was duly assigned to SharkNinja, which is the assignee of all

   right, title, and interest in and to the ’656 patent and possesses the exclusive right of recovery for

   past, present, and future infringement. Each and every claim of the ’656 patent is valid and

   enforceable. A true and correct copy of the ’656 patent is attached hereto as Exhibit 1.

          38.     On September 17, 2019, the United States Patent and Trademark Office duly and

   lawfully issued U.S. Patent No. 10,413,121 (“the ’121 patent”), entitled “Cooking Device and

   Components Thereof.”

          39.     The ’121 patent was duly assigned to SharkNinja, which is the assignee of all

   right, title, and interest in and to the ’121 patent and possesses the exclusive right of recovery for

   past, present, and future infringement. Each and every claim of the ’121 patent is valid and

   enforceable. A true and correct copy of the ’121 patent is attached hereto as Exhibit 2.

          40.     On September 17, 2019, the United States Patent and Trademark Office duly and

   lawfully issued U.S. Patent No. 10,413,122 (“the ’122 patent”), entitled “Cooking Device and

   Components Thereof.”

          41.     The ’122 patent was duly assigned to SharkNinja, which is the assignee of all

   right, title, and interest in and to the ’122 patent and possesses the exclusive right of recovery for




                                                     14
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 15 of 40



   past, present, and future infringement. Each and every claim of the ’122 patent is valid and

   enforceable. A true and correct copy of the ’122 patent is attached hereto as Exhibit 3.

                                COUNT ONE: INFRINGEMENT OF
                                  U.S. PATENT NO. 10,390,656

           42.     SharkNinja re-alleges and incorporates by reference Paragraphs 1–41 above, as if

   fully set forth herein.

           43.     Defendants have been and are now directly infringing the ’656 patent by making,

   using, selling, and/or offering for sale in the United States and/or importing into the United

   States the Infringing Product which practices or embodies at least claims 1 and 9 of the ’656

   patent. Defendants are therefore liable for direct infringement of the ’656 patent under 35 U.S.C.

   § 271(a).

           44.     For example, the Infringing Product is a cooking system for cooking food. As

   noted on the website for the Infringing Product (https://emerilpressureairfryer.com/), the

   Infringing Product is a device that cooks by both pressure cooking and air frying, among other

   modalities, and is designed to “replace[] 12 [a]ppliances,” and has the ability to “pressure cook,

   air fry, slow cook, bake, roast, steam & more:”




                                                     15
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 16 of 40




                                       16
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 17 of 40



          45.    For example, the Infringing Product comprises a housing defining a hollow

   chamber configured to receive a food container, said housing having an upper portion defining

   an opening to said hollow chamber, as shown below:




          46.    For example, the Infringing Product comprises a food container having a hollow

   container interior and being positionable within said hollow chamber, wherein an end of said

   food container extends above said upper portion of said housing when said container is installed

   within said hollow chamber, as shown below:




                                                  17
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 18 of 40




          47.     For example, the Infringing Product comprises a first lid (e.g., an “air frying lid”)

   attachable to said housing and moveable between a first position that covers said upper portion

   of said housing and said opening to said hollow chamber when said food container is installed

   within said hollow chamber and a second position where said first lid does not cover said

   opening to said hollow chamber, as shown below:




                                                    18
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 19 of 40



          48.     For example, the Infringing Product comprises a second lid (e.g., a “pressure

   cooking lid”) attachable to said housing to cover said upper portion of said housing and said

   opening to said hollow chamber, as shown below:




          49.     For example, the Infringing Product comprises a second lid (e.g., a “pressure

   cooking lid”) configured to seal against and about said end of said food container, sealing said

   hollow container interior when said food container is installed within said hollow chamber, as

   shown below:




                                                   19
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 20 of 40




          50.     For example, the Infringing Product comprises at least one heating element

   disposed in said first lid, as shown below:




                                                  20
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 21 of 40




           51.     Upon information and belief, Defendants have also been and are now indirectly

   infringing at least claims 1 and 9 of the ’656 patent.

           52.     Upon information and belief, Defendants have knowledge of the ’656 patent at

   least as of the filing of this Complaint and have been and are now actively inducing others,

   including their distributors, customers, and/or end-users who use, sell or offer to sell the

   Infringing Product, to directly infringe at least claims 1 and 9 of the ’656 patent.

           53.     Upon information and belief, Tristar provides and continues to provide manuals,

   training, guides, videos and/or demonstrations that induce its distributors, customers, and/or end-

   users to perform acts intended by Tristar to directly infringe the ’656 patent. Tristar is therefore

   liable for inducing infringement of the ’656 patent under 35 U.S.C. § 271(b).

           54.     Upon information and belief, Mr. Lagasse appears on nationally-televised

   infomercials, in online advertisements,4 and in retail stores and actively encourages and

   continues to encourage distributors, customers, and/or end-users to perform acts intended by Mr.




    4
        See, e.g., https://emerilpressureairfryer.com (last accessed October 3, 2019).


                                                    21
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 22 of 40



   Lagasse to directly infringe the ’656 patent. Mr. Lagasse is therefore liable for inducing

   infringement of the ’656 patent under 35 U.S.C. § 271(b).

          55.     Upon information and belief, Tristar has knowledge of the ’656 patent at least as

   of the filing of this Complaint and has been and is now contributing to infringement of at least

   claims 1 and 9 of the ’656 patent by others, including its distributors, customers, and/or end-

   users. Upon information and belief, Tristar contributes to such infringement by providing and

   continuing to provide the Infringing Product to its distributors, customers, and/or end-users,

   which is specially made or adapted for use in a manner that infringes the ’656 patent and is not a

   staple article of commerce suitable for substantial non-infringing use.

          56.     Upon information and belief, Tristar has knowledge of the fact that the Infringing

   Product is specially made or adapted for use to infringe the ’656 patent and is not a staple article

   of commerce suitable for substantial non-infringing use. Tristar is therefore liable for

   contributory infringement of the ’656 patent under 35 U.S.C. § 271(c).

          57.     Upon information and belief, Defendants’ infringement of the ’656 patent is

   willful and deliberate, at least as of the filing of this Complaint, entitling SharkNinja to the

   recovery of increased damages under 35 U.S.C. § 284. Defendants have infringed and continue

   to infringe the ’656 patent despite the risk of infringement being either known or so obvious that

   it should have been known to Defendants.

          58.     By their actions, Defendants’ infringement of the ’656 patent has irreparably

   injured SharkNinja. Unless such infringing acts are enjoined by this Court, SharkNinja will

   continue to suffer additional irreparable injury. SharkNinja has no adequate remedy at law.




                                                     22
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 23 of 40



           59.     By their actions, Defendants’ infringement of the ’656 patent has damaged, and

   continues to damage, SharkNinja in an amount yet to be determined, or at least a reasonable

   royalty and/or lost profits that SharkNinja would have made but for Defendants’ infringing acts.

                                COUNT TWO: INFRINGEMENT OF
                                  U.S. PATENT NO. 10,413,121

           60.     SharkNinja re-alleges and incorporates by reference Paragraphs 1–59 above, as if

   fully set forth herein.

           61.     Defendants have been and are now directly infringing the ’121 patent by making,

   using, selling, and/or offering for sale in the United States and/or importing into the United

   States the Infringing Product which practices or embodies at least claim 1 of the ’121 patent.

   Defendants are therefore liable for direct infringement of the ’121 patent under 35 U.S.C.

   § 271(a).

           62.     For example, the Infringing Product is a cooking system for cooking food, the

   cooking system being functional in a plurality of cooking modes. As noted on the website for

   the Infringing Product (https://emerilpressureairfryer.com/), the Infringing Product is a device

   that cooks by both pressure cooking and air frying, among other modalities, and is designed to

   “replace[] 12 [a]ppliances,” and has the ability to “pressure cook, air fry, slow cook, bake, roast,

   steam & more:”




                                                    23
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 24 of 40




                                       24
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 25 of 40



          63.    For example, the Infringing Product comprises a housing defining a hollow

   chamber configured to receive a food container, said housing having an upper portion defining

   an opening to said hollow chamber, as shown below:




          64.    For example, the Infringing Product comprises a first lid (e.g., an “air frying lid”)

   adapted to cover said opening to said hollow chamber, the cooking system operating in an air

   frying mode when said first lid covers said opening to said hollow chamber, as shown below:




                                                   25
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 26 of 40




          65.     For example, the Infringing Product comprises at least one heating element

   associated with at least one of said housing and said lid, as shown below:



                                                   26
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 27 of 40




          66.    For example, the Infringing Product comprises a second lid (e.g., a “pressure

   cooking lid”) adapted to cover said opening to said hollow chamber and including a locking

   feature for locking said second lid to said housing, the system operating in conductive mode

   when said second lid covers said opening to said hollow chamber, as shown below:




                                                  27
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 28 of 40




           67.     Upon information and belief, Defendants have also been and are now indirectly

   infringing at least claim 1 of the ’121 patent.

           68.     Upon information and belief, Defendants have knowledge of the ’121 patent at

   least as of the filing of this Complaint and have been and are now actively inducing others,

   including their distributors, customers, and/or end-users who use, sell or offer to sell the

   Infringing Product, to directly infringe at least claim 1 of the ’121 patent.

           69.     Upon information and belief, Tristar provides and continues to provide manuals,

   training, guides, videos and/or demonstrations that induce its distributors, customers, and/or end-

   users to perform acts intended by Tristar to directly infringe the ’121 patent. Tristar is therefore

   liable for inducing infringement of the ’121 patent under 35 U.S.C. § 271(b).

           70.     Upon information and belief, Mr. Lagasse appears on nationally-televised

   infomercials, in online advertisements5, and in retail stores and actively encourages and

   continues to encourage distributors, customers, and/or end-users to perform acts intended by Mr.

   Lagasse to directly infringe the ’121 patent. Mr. Lagasse is therefore liable for inducing

   infringement of the ’121 patent under 35 U.S.C. § 271(b).




    5
        See, e.g., https://emerilpressureairfryer.com (last accessed October 3, 2019).


                                                     28
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 29 of 40



          71.     Upon information and belief, Tristar has knowledge of the ’121 patent at least as

   of the filing of this Complaint and has been and is now contributing to infringement of at least

   claim 1 of the ’121 patent by others, including its distributors, customers, and/or end-users.

   Upon information and belief, Tristar contributes to such infringement by providing and

   continuing to provide the Infringing Product to its distributors, customers, and/or end-users,

   which is specially made or adapted for use in a manner that infringes the ’121 patent and is not a

   staple article of commerce suitable for substantial non-infringing use.

          72.     Upon information and belief, Tristar has knowledge of the fact that the Infringing

   Product is specially made or adapted for use to infringe the ’121 patent and is not a staple article

   of commerce suitable for substantial non-infringing use. Tristar is therefore liable for

   contributory infringement of the ’121 patent under 35 U.S.C. § 271(c).

          73.     Upon information and belief, Defendants’ infringement of the ’121 patent is

   willful and deliberate, at least as of the filing of this Complaint, entitling SharkNinja to the

   recovery of increased damages under 35 U.S.C. § 284. Defendants have infringed and continue

   to infringe the ’121 patent despite the risk of infringement being either known or so obvious that

   it should have been known to Defendants.

          74.     By their actions, Defendants’ infringement of the ’121 patent has irreparably

   injured SharkNinja. Unless such infringing acts are enjoined by this Court, SharkNinja will

   continue to suffer additional irreparable injury. SharkNinja has no adequate remedy at law.

          75.     By their actions, Defendants’ infringement of the ’121 patent has damaged, and

   continues to damage, SharkNinja in an amount yet to be determined, or at least a reasonable

   royalty and/or lost profits that SharkNinja would have made but for Defendants’ infringing acts.




                                                     29
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 30 of 40



                              COUNT THREE: INFRINGEMENT OF
                                 U.S. PATENT NO. 10,413,122

           76.     SharkNinja re-alleges and incorporates by reference Paragraphs 1–75 above, as if

   fully set forth herein.

           77.     Defendants have been and are now directly infringing the ’122 patent by making,

   using, selling, and/or offering for sale in the United States and/or importing into the United

   States the Infringing Product which practices or embodies at least claim 1 of the ’122 patent.

   Defendants are therefore liable for direct infringement of the ’122 patent under 35 U.S.C.

   § 271(a).

           78.     For example, the Infringing Product is a cooking system for cooking food, the

   cooking system being functional in a plurality of cooking modes. As noted on the website for

   the Infringing Product (https://emerilpressureairfryer.com/), the Infringing Product is a device

   that cooks by both pressure cooking and air frying, among other modalities, and is designed to

   “replace[] 12 [a]ppliances,” and has the ability to “pressure cook, air fry, slow cook, bake, roast,

   steam & more:”




                                                    30
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 31 of 40




          79.    For example, the Infringing Product comprises a housing defining a hollow

   chamber configured to receive a food container, said housing having an upper portion defining

   an opening to said hollow chamber, as shown below:




                                                 31
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 32 of 40




          80.    For example, the Infringing Product comprises a first lid (e.g., an “air frying lid”)

   movable relative to said housing, as shown below:




                                                   32
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 33 of 40




          81.     For example, the Infringing Product comprises a second lid (e.g., a “pressure

   cooking lid”) movable relative to said housing and separate from said first lid, as shown below:




                                                   33
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 34 of 40




          82.     For example, the Infringing Product comprises at least one heating element

   associated with said first lid, as shown below:




                                                     34
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 35 of 40




          83.     For example, the Infringing Product comprises wherein in a first cooking mode of

   the plurality of cooking modes, said at least one heating element in said first lid is open to

   airflow between said at least one heating element and said hollow chamber, as shown below:




                                                    35
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 36 of 40



          84.     For example, the Infringing Product comprises in a second cooking mode of said

   plurality of cooking modes, said at least one heating element in said first lid is closed off to

   airflow between said at least one heating element and said hollow chamber by said second lid, as

   shown below:




          85.     Upon information and belief, Defendants have also been and are now indirectly

   infringing at least claim 1 of the ’122 patent.

          86.     Upon information and belief, Defendants have knowledge of the ’122 patent at

   least as of the filing of this Complaint and have been and are now actively inducing others,

   including their distributors, customers, and/or end-users who use, sell or offer to sell the

   Infringing Product, to directly infringe at least claim 1 of the ’122 patent.

          87.     Upon information and belief, Tristar provides and continues to provide manuals,

   training, guides, videos and/or demonstrations that induce its distributors, customers, and/or end-

   users to perform acts intended by Tristar to directly infringe the ’122 patent. Tristar is therefore

   liable for inducing infringement of the ’122 patent under 35 U.S.C. § 271(b).




                                                     36
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 37 of 40



           88.     Upon information and belief, Mr. Lagasse appears on nationally-televised

   infomercials, in online advertisements6, and in retail stores and actively encourages and

   continues to encourage distributors, customers, and/or end-users to perform acts intended by Mr.

   Lagasse to directly infringe the ’122 patent. Mr. Lagasse is therefore liable for inducing

   infringement of the ’122 patent under 35 U.S.C. § 271(b).

           89.     Upon information and belief, Tristar has knowledge of the ’122 patent at least as

   of the filing of this Complaint and has been and is now contributing to infringement of at least

   claim 1 of the ’122 patent by others, including its distributors, customers, and/or end-users.

   Upon information and belief, Tristar contributes to such infringement by providing and

   continuing to provide the Infringing Product to its distributors, customers, and/or end-users,

   which is specially made or adapted for use in a manner that infringes the ’122 patent and is not a

   staple article of commerce suitable for substantial non-infringing use.

           90.     Upon information and belief, Tristar has knowledge of the fact that the Infringing

   Product is specially made or adapted for use to infringe the ’122 patent and is not a staple article

   of commerce suitable for substantial non-infringing use. Tristar is therefore liable for

   contributory infringement of the ’122 patent under 35 U.S.C. § 271(c).

           91.     Upon information and belief, Defendants’ infringement of the ’122 patent is

   willful and deliberate, at least as of the filing of this Complaint, entitling SharkNinja to the

   recovery of increased damages under 35 U.S.C. § 284. Defendants have infringed and continue

   to infringe the ’122 patent despite the risk of infringement being either known or so obvious that

   it should have been known to Defendants.




    6
        See, e.g., https://emerilpressureairfryer.com (last accessed October 3, 2019).


                                                     37
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 38 of 40



          92.    By their actions, Defendants’ infringement of the ’122 patent has irreparably

   injured SharkNinja. Unless such infringing acts are enjoined by this Court, SharkNinja will

   continue to suffer additional irreparable injury. SharkNinja has no adequate remedy at law.

          93.    By their actions, Defendants’ infringement of the ’122 patent has damaged, and

   continues to damage, SharkNinja in an amount yet to be determined, or at least a reasonable

   royalty and/or lost profits that SharkNinja would have made but for Defendants’ infringing acts.

                                   DEMAND FOR JURY TRIAL

          94.    SharkNinja hereby demands trial by jury on all claims and issues so triable.

                                       PRAYER FOR RELIEF

          95.    WHEREFORE, SharkNinja prays that this Court:

          A.     Enter judgment that Defendants have infringed the ’656 patent, the ’121 patent,

                 and/or the ’122 patent;

          B.     Enter judgment that Defendants are jointly and severally liable for infringement

                 of the ’656 patent, the ’121 patent, and/or the ’122 patent;

          C.     Enter an order preliminarily and permanently enjoining Defendants, their officers,

                 agents, servants, employees, attorneys, and/or all persons acting in concert or

                 participation with Defendants, from infringing the ’656 patent, the ’121 patent,

                 and/or the ’122 patent.

          D.     Award SharkNinja its damages resulting from Defendants’ patent infringement

                 pursuant to 35 U.S.C. § 284, including its lost profits;

          E.     Find that Defendants’ patent infringement has been willful and increase the

                 damages awarded to SharkNinja up to three times the amount assessed, pursuant

                 to 35 U.S.C. § 284;


                                                   38
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 39 of 40



        F.    Find this to be an exceptional case and award SharkNinja its attorneys’ fees and

              costs, pursuant to 35 U.S.C. § 285;

        G.    Award SharkNinja its prejudgment interest and post judgment interest on its

              damages, attorneys’ fees, and costs; and

        H.    Award SharkNinja such other and further relief as this Court deems just and

              proper, including but not limited to an accounting for pre-judgment infringements

              made but not otherwise awarded to SharkNinja.




                                              39
Case 1:19-cv-24114-KMW Document 1 Entered on FLSD Docket 10/04/2019 Page 40 of 40




   Dated: October 4, 2019

                                     Respectfully submitted:

                                     HOMER BONNER JACOBS ORTIZ, PA
                                     1200 Four Seasons Tower
                                     1441 Brickell Avenue
                                     Miami, FL 33131
                                     Tel: (305) 530-5100
                                     Fax: (305) 372-2738

                                     /s/Brian Lechich
                                     Jose A. Ortiz
                                     E-Mail: jortiz@homerbonner.com
                                     Florida Bar No. 182321
                                     Brian Lechich
                                     E-Mail: blechich@homerbonner.com
                                     Florida Bar No. 84419

                                     and

                                     GIBSON DUNN & CRUTCHER LLP

                                     Brian A. Rosenthal
                                     Wendy W. Cai
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166
                                     Telephone: (212) 351-4000
                                     Email: BARosenthal@gibsondunn.com
                                     Email: WCai@gibsondunn.com

                                     Brian K. Andrea
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, N.W.
                                     Washington, DC 20036
                                     Telephone: (202) 955-8500
                                     Email: BAndrea@gibsondunn.com

                                     Pro hac vice motions to be filed

                                     ATTORNEYS FOR PLAINTIFF SHARKNINJA
                                     OPERATING LLC




                                       40
